              Case 1:19-cv-09236-KPF Document 40 Filed 12/02/19 Page 1 of 4



BY ECF                                                                                        December 2, 2019
The Honorable Katherine Polk Failla
United States District Judge
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

                     Re:    Leibowitz et al. v. iFinex Inc., et al., Case No. 19-CV-09236-KPF.

Dear Judge Failla:

        We write in response to the Court’s November 20th order, ECF No. [36], which directed
Plaintiffs to notify the Court “(i) whether they wish to amend their complaint in light of the
Defendants’ pre-motion letter; and (ii) what steps they contemplate taking regarding the individual
defendants that have not yet appeared in this action.”
         Plaintiffs do not wish to amend their complaint at this time

         Plaintiffs reviewed Defendants’ pre-motion letter and decline to amend their complaint.1
        For the Court’s convenience, and without prejudice to a full response, even a cursory
review of Defendants’ claims demonstrate why (i) Defendants’ assertion (ECF No. [28] at 1-2)
that the revised Griffin Report “walked back a key allegation underlying this lawsuit” is inaccurate
and why (ii) the actual updates to the Griffin Report do not require amendment.
        First, the study still concludes that USDT was being used to manipulate bitcoin prices. But
importantly, the updates go further than the original study in connecting the manipulation to a
single entity, concluding that “one large player on Bitfinex uses [USDT] to purchase large amounts
of Bitcoin when prices are falling and following the printing of [USDT].”2 The study, which has
been accepted for publication by the Journal of Finance, “strongly suggests Bitfinex executives
either knew of the scheme or were aiding it.”3 In fact, Professor Griffin has publicly told the Wall
Street Journal that “[i]f it’s not Bitfinex, it’s somebody they do business with very frequently.”4
         Steps contemplated for remaining Defendants

                   A. Philip Potter
       On November 8, 2019, Plaintiffs filed an affidavit of service attesting that Mr. Potter was
served on October 22, 2019. See ECF No. 26. Mr. Potter subsequently contacted Plaintiffs to
dispute the effectiveness of that service. On November 20, 2018, Mr. Potter agreed to accept
         1
            Plaintiffs’ reserve their right to amend as a matter of course if Defendants’ file their motion to dismiss.
See, e.g., FED. R. CIV. P. 15(a); Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015).
         2
           John Griffin & Amin Shams, Is Bitcoin Really Untethered?, at 46, 39 (Oct. 28, 2019),
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3195066.
         3
           Paul Vigna, Large Bitcoin Player Manipulated Price Sharply Higher, Study Says, Wall St. J. (Nov. 4,
2019), https://www.wsj.com/articles/large-bitcoin-player-manipulated-price-sharply-higher-study-says-
11572863400.
         4
             Id.
             Case 1:19-cv-09236-KPF Document 40 Filed 12/02/19 Page 2 of 4



service by email in exchange for Plaintiffs’ agreement to align his response deadline with the BVI
Defendants’ 5 response deadline. Mr. Potter has therefore been served as of November 20, 2018.
Plaintiffs anticipate an unopposed request to realign his response deadline.
               B. Reginald Fowler
       Mr. Fowler’s answer was due November 21, 2019. ECF No. 27. Plaintiffs intend to request
this week a certificate of entry of default against him pursuant to Federal Rule of Civil Procedure
55(a) and Local Rule 55.1. Nonetheless, “a default judgment cannot be entered until the amount
of damages has been ascertained.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 97 (2d Cir. 1993).
       As Plaintiffs indicated in the complaint, Plaintiffs are not yet in a position to calculate exact
damages. This is because ascertaining damages will “inevitably involve a ‘battle of the experts.’”
In re Sumitomo Copper Litig., 189 F.R.D. 274, 283 (S.D.N.Y. 1999). This is common “in the
context of a CEA manipulation claim where the “‘issue of “actual damages’ thus becomes a
complex factual inquiry.” In re Crude Oil Commodity Futures Litig., 913 F. Supp. 2d 41, 60–61
(S.D.N.Y. 2012). Consequently, Plaintiffs will seek a default judgment at the appropriate time.
               C. Ludovicus Jan van der Velde and Giancarlo Devasini
       Locating Defendants Velde and Devasini, the respective CEO and CFO of the BVI
Defendants has proven unexpectedly difficult. As an initial matter, counsel for the BVI Defendants
declined to accept service on their behalf. Inexplicably, counsel has also claimed not to know
where they are located. Searches of publicly available information did yield two addresses that
both Defendants listed with the Hong Kong registry when they incorporated Defendant Tether
Limited in 2013. See Compl. Ex. 8. Velde in Hong Kong and Devasini in France. Id. As detailed
below, Plaintiffs are serving them at these addresses under the Hague Convention.
                        i. Plaintiffs attempted to serve Velde and Devasini pursuant to article 10(a)
                           of the Hague Convention on Service and Fed. R. Civ. P. 4(f)(2)(C)(ii).
       Plaintiffs have arranged for the Clerk of Court to effect service by mail to those addresses
pursuant to Federal Rule of Civil Procedure 4(f)(2)(C)(ii) and Article 10(a) of the Hague
Convention on Service Abroad. ECF Nos. 37–38.6
        On November 29, UPS attempted delivery to Devasini, but no one was available to sign
for it at that time.7 The package sent to Velde is currently scheduled for delivery tomorrow,
December 3.8



         5
           Plaintiffs collectively refer to the seven Bitfinex and Tether entities incorporated in the British Virgin
Islands as the “BVI Defendants.” They include BFXNA, Inc.; BFXWW, Inc.; Digfinex, Inc.; iFinex, Inc.; Tether
International Limited; Tether Operations Limited; and Tether Holdings Limited.
         6
           Article 10(a) “permits service through ‘postal channels’” so long as the destination country does not
object. Gurung v. Malhotra, 279 F.R.D. 215, 219–20 (S.D.N.Y. 2011). Neither France nor Hong Kong have
objected to Article 10(a) of the Convention. See Declarations, Reservations,
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
         7
           The UPS tracking number for this package is 1Z6Y2F45DG96343426, and details can be looked up at
https://www.ups.com/us/en/services/tracking.page?.
         8
             The UPS tracking number for this package is 1Z6Y2F45DG96344523.



                                                           2
             Case 1:19-cv-09236-KPF Document 40 Filed 12/02/19 Page 3 of 4



       Plaintiffs will keep the Court updated on the progress of formally serving these two
individuals.
              D. Tether Limited
        Tether Limited, a Hong Kong corporation, is a “foreign-located money services business”
registered with FinCEN and therefore required to “designate the name and address of a person who
resides in the United States and is authorized and has agreed, to be an agent to accept service of
legal process with respect to compliance” with the Bank Secrecy Act. 31 C.F.R. § 1022.380.
Plaintiffs have been unable to find anyone so listed and it appears that Tether Limited is in breach
of this section. Counsel for the BVI Defendants has also refused to accept service on behalf of
Tether Limited.
       Given these obstacles, Plaintiffs have arranged for service of Tether Limited by solicitor
pursuant to Article 10(b) of the Hague Convention on Service Abroad, which Plaintiffs expect to
be completed shortly, as well as for service by mail from the Clerk of Court pursuant to Federal
Rule of Civil Procedure 4(f)(2)(C)(ii), which was completed on December 2, 2019.9

              E. Global Trade Solutions AG and Crypto Capital Corp.
       Plaintiffs are still assessing how to best effect service on Global Trade Solutions AG and
Crypto Capital Corp., but do not believe this should affect the briefing schedule for any other
motions to dismiss the other Defendants intend to file.
       Global Trade Solutions AG is a Swiss entity located in the canton of Zug. The Swiss
regulatory authority FINMA has placed the company under supervision and appointed the law firm
Mercury Compliance AG as an investigating agent that is authorized to act on its behalf.10 Mercury
Compliance AG, recently declined to waive service of the complaint on behalf of Global Trade
Solutions AG.
        Crypto Capital Corp. was a Panamanian company that seems to have been dissolved.
Plaintiffs’ present understanding is that, under Panamanian law, dissolved corporations can
continue to be served through their directors. Panama Corp. Law, ch. IX art. 85–86. Crypto Capital
Corp’s director, Ivan Manuel Molina Lee, was reportedly extradited to Poland at the end of last
month.11
       Plaintiffs are assessing the best way to serve these Defendants and will keep the Court
updated of their progress.




        9
            The UPS tracking number for this package is 1Z6Y2F456763012293.
        10
           https://www.finma.ch/en/enforcement/enforcement-tools/precautionary-measures/investigating-agents-
entered-in-the-commercial-register/global-trade-solutions-ag/.
        11
             Wanted EAW Ivan Manuel Molina Lee is already in Poland. According to the Prosecution, he is a
member of the international drug cartel, wPolityce.pl (Oct. 24, 2019) (Google Translation),
http://translate.google.com/translate?hl=en&sl=auto&tl=en&u=https%3A%2F%2Fwpolityce.pl%2Fkryminal%2F47
0013-poszukiwany-ena-ivan-manuel-molina-lee-jest-juz-w-polsce.



                                                      3
        Case 1:19-cv-09236-KPF Document 40 Filed 12/02/19 Page 4 of 4



                                          Respectfully,

                                          ROCHE FREEDMAN LLP

                                          /s/ Kyle W. Roche
                                          Kyle W. Roche
                                          Joseph M. Delich
                                          185 Wythe Avenue F2
                                          Brooklyn, New York 11249
                                          t: (929) 457-0057
                                          t: (929) 457-0050
                                          jdelich@rochefreedman.com
                                          kyle@rochefreedman.com

                                          Devin (Velvel) Freedman
                                          200 South Biscayne Blvd. Ste. 5500
                                          Miami, Florida 33131
                                          t: (305) 357-3861
                                          vel@rochefreedman.com
                                          Counsel for Plaintiffs
cc: Counsel of Record (by ECF)




                                      4
